Carter, J.,
dissenting.
The record in this case shows that the deceased, Hermon H. Klone, died on January 5, 1933, leaving a will in which he disposed of all of his property. Lillie J. Kingsley, a daughter of the deceased, brought this suit to obtain a partition of the real estate devised by the will. Mary E. Klone, the widow of the deceased, filed an answer alleging that she had elected not to accept the provisions of the will and to take under the statute. The reply sets up the antenuptial contract as a bar to her claim of right under the statute, which contract is set out in full in the majority opinion in this case. Mary E. Klone filed a pleading denominated a reply to the reply in which she alleged the antenuptial contract to be void and of no force and effect for the reason that the same is unconscionable, unfair, inequitable, fraudulent, and not honestly and fairly made. From a decree holding the antenuptial contract to be null and void, the case was brought to this court for review.
The appellee was the third wife of the deceased and was not the mother of any of his children. The deceased had seven children by his first wife and seven by the second. At the time appellee married the deceased, she was 56 years of age and had four children by a former marriage. The deceased was 72 years of age at the time of his mar*141riage to appellee on August 4, 1915. The evidence shows that appellee was without means of support at the time of her marriage to Klone except for her ability to work as a housekeeper. She testifies that she first met Klone at the home of one H. W. Brott who recommended Klone to her as a prospective husband. Appellee testifies Klone called on her at least four times prior to their marriage. On the day of the marriage, Klone and his prospective wife stopped at the office of W. L. Kirkpatrick in York, Nebraska, where the contract in question was executed. At the same time a deed was executed by Klone to appellee conveying a quarter-section of Colorado land.
The evidence other than the statement contained in the antenuptial contract itself, as to the circumstances surrounding the execution of this agreement, is very conflicting. It shows that W. L. Kirkpatrick, the attorney who drew the contract, was present, and H. G. Hopkins, the county judge of York county, was also called in. These were the only persons present other than the contracting parties.
W. L. Kirkpatrick testified in substance as follows: That he had prepared the antenuptial contract and the' deed to the Colorado land as attorney for Hermon H. Klone; thatH. G. Hopkins, the county judge of York county, was called in to take the acknowledgments, which he-did; that Judge Hopkins read the contract to the appellee before she signed it; after the reading, she was asked if she desired to ask any questions, to which she replied, “It isn’t necessary, that’s the agreement I have with Mr. Klone, anyhow I understand it;” that the contract was then signed, witnessed, acknowledged and delivered; that the deed to the Colorado land was executed and delivered to appellee at the same time and the transaction closed. The testimony of Kirkpatrick is that he is confident, but not positive, that it was explained to appellee the interest she was relinquishng in Klone’s property.
The testimony of Judge Hopkins was to the effect that he witnessed and acknowledged the contract, but that he could not recall the conversations that took place at the *142time, or whether or not he had read the contract to the appellee.
The testimony of appellee was that she was told that she was to sign a deed to the Colorado land that Klone was conveying to her; that she did not understand what the transaction was; that the contract was not read by any one to her; that she did not know the extent of Klone’s property or the interest she relinquished therein, and that Klone had never talked to her about such an agreement until they were in Kirkpatrick’s office.
It is further disclosed by the'record that after the execution of the contract the appellee was given a copy. She admits that she had it several months and read it over many times, but made no complaint to any one until the lips of her husband were sealed by death more than 17 years later. Two years after her marriage, and after being fully acquainted with the provisions of the antenuptial contract, she conveyed the Colorado land and kept the proceeds in a bank in her own name. The evidence also ■shows that, shortly before the death of Klone, the appellee and one Elenor Aiden took him to the bank and attempted to get possession of the antenuptial contracts for the purpose of destroying them. The bank officers, because of the then physical and mental condition of Klone, refused to turn the papers over, and, in lieu thereof, called Klone’s attorney who efficiently protected his interests.
That the deceased made a fair disclosure of his property in the contract cannot be denied. The Colorado land was valued therein at $1,500 and it was sold two years later by the appellee for $2,200. The total assets of the deceased were valued in the contract at $68,000 and they were appraised when his estate was probated in the sum of $35,986.88. The record also shows that appellee received $1,000 from the deceased some time after their marriage which she put into a home that she now owns. In addition thereto, she received $1,500 and all of his household goods and furniture, except a piano and one bed, under the provisions of his will. In addition to all of this, she was provided for until Klone’s death in a home which *143appellee admits was very comfortable. Under this statement of the- evidence, did the trial court err in declaring the antenuptial contract null and void? I am of the opinion that he did.
The right to make an antenuptial contract is granted by statute. Comp. St. 1929, sec. 30-106. That the marriage of the contracting parties was a sufficient consideration is not disputed. There is no question but what the deceased made a full and fair disclosure as to the extent of his property in the contract itself. The contention of the appellee that the contract was not read and that she did not understand it is without merit, in my opinion, in the light of all the evidence. The evidence of Kirkpatrick is that it was read and explained to her. Hopkins does not dispute the testimony of Kirkpatrick, though his evidence is of little help. The evidence shows, however, that Hopkins was a friend of the appellee of long standing and that she had absolute confidence in him. The deceased had never met him before. This is at least an indication that Klone was fairly and honestly making the contract, and that he was not the grasping and designing husband that the appellee would have the court believe him to be. Her subsequent action in examining the contract and making no complaint is consistent with Kirkpatrick’s testimony that she said, at the time of the execution of the contract, when asked if she had any questions to ask, “It isn’t necessary, that’s the agreement I have with Mr. Klone, anyhow I understand it.” It is to be borne in mind that these contracting parties had met only four times prior to their marriage. Apparently the intention of each was to procure a home without the necessity of imposing on their respective children in their declining years. That the contfact was a strict business proposition and not made while the appellee was under the influence of any “ecstatic anticipation” is fully borne out by the record. Can it be said that, if the deceased had lost all of his property after this marriage and prior to his death, this contract could have been set aside on the part of the heirs of the deceased ? Any court would hold that it was a valid contract *144made for the protection of the widow under those circumstances. Have we reached the point in- our jurisprudence where a widow may successfully elect whether she will take under an antenuptial contract or under the statute? Such would seem to be the import of the holding of the majority opinion. Two previous wives and fourteen children by them helped to accumulate this property. The deceased had a right to take this into consideration in making the contract in question. Under such circumstances, the wife is not in a position to demand such .a large proportion of his estate as she might if there were no children or no previous wives. I am convinced, under the evidence and circumstances of this case, that the •amount given appellee therein was not so disproportionate •as to void the contract or place the burden of proof on the deceased and his representatives to uphold its fairness. This conclusion is supported by the recitals in the contract itself, over the signature of the appellee, which show •that the contract was honestly and fairly entered into and that she was properly advised of her legal rights. This being true, it becomes the duty of this court on a trial de novo to reverse the holding of the trial court.
It might be said that the contract is void for the reason that it was not explained to appellee the interest she was relinquishing in Klone’s property. It will be borne in mind that a full and fair disclosure of the extent of Klone’s property was made to appellee. Under such circumstances, there is no requirement that appellee be advised as to the value of the rights relinquished. This is the law in many jurisdictions, including our state.
In Robbins v. Robbins, 225 Ill. 333, it was said in the opinion: “It is conceded by counsel for complainant that she was fully informed as to the amount of property owned by her prospective husband and of every fact and circumstance material to the contract, but he contends that she is entitled to avoid it because she was not fully and correctly informed as to her legal rights. She had full information as to the property of Robbins and there was no actual fraud inducing her to execute the contract. Mrs. *145Bennett told her that if she did not sign the contract she would get nothing, but this information was given through ignorance of the law. None of the parties knew that the marriage would revoke the will of Robbins and there was no actual fraud inducing her to execute the contract. * * * Robbins died in the belief that the will was valid. After his death probate of the will was refused because it had been revoked by the marriage. Mere ignorance of the law in that respect would not be sufficient to avoid the contract.”
In the case of In re Estate of Enyart, 100 Neb. 337, the case relied upon in the majority opinion, it was held: “Where the provision made for the intended wife by an antenuptial contract is grossly disproportionate to the interest in the prospective husband’s estate which the intended wife would acquire by operation of law in case a marriage took place, the burden rests upon those claiming the validity of the contract to show that a full and fair disclosure was made to her before she signed it of the extent and value of the property, or that she was aware to all intents and purposes of the nature, character and value of the estate which she was relinquishing if the marriage took place.” It will be noted that the rule therein set out is in the alternative. A full disclosure of the property of the husband must be made or she must be informed of the nature, character and value of the estate she relinquishes. This is on the theory that if she is acquainted with the facts she is presumed to know the law applicable thereto. Having concluded that the appellee was fully advised of the nature and extent of Klone’s property at the time the contract was made, there was no necessity, in order to uphold the contract, to explain the nature and value of the rights relinquished in the absence of evidence that she was fraudulently misled as to the law.
This contract should be upheld on the theory of an estoppel. The appellee remained silent for over 17 years after knowing all the facts. The husband died in the honest belief that it was a binding contract. He made additional provision for her by gift and in his will. The *146appellee accepted and retained the property obtained by the contract. She waited until the death of her husband before she ever voiced any objection of any kind with reference to the contract. Might it not be reasonably supposed that the stilling of the husband’s voice was necessary before appellee could prove the semblance of a case? “A party cannot accept and retain the benefits of a contract of marriage settlement and at the same time maintain an action based upon the ground of its invalidity.” 30 C. J. 663.
In Erb v. McMaster, 88 Neb. 817, this court said: “ ‘The parties not only intermarried pursuant to the contract, but, as long as the wife lived, both she and her husband, the plaintiff, believed they had a valid contract, and acted upon and treated it as such. The wife lived and died in that belief, and paid out her money and made her will accordingly. Plaintiff accepted $330 of her money, and gave a written receipt acknowledging that he received it on said contract, and still keeps and retains said money and makes no offer to return it. It was not until his wife’s death that he doubted the validity of the contract, which he wrote with his own hand. The court is of the opinion that good faith and common honesty require that he should still abide by the contract, now that she is dead. In good conscience he is estopped to do otherwise. The part performance which will take an oral contract out' of the statute is such conduct as will amount to an equitable estoppel against the party who would resort to the statute to defeat the oral agreement. Brown v. Hoag, 35 Minn. 373; 4 Pomeroy, Equity Jurisprudence (3d ed.) sec. 1409. Plaintiff’s wife, relying' upon the antenuptial agreement, married the plaintiff, paid a large sum of money to plaintiff, which he otherwise would not have received until after her death, made her will disposing of the rest of her property to those whom she desired to have it, and then died, thus putting it out of his power to put her in the' position that she would have occupied had he not induced, her to do such things, relying upon said contract; and, while admitting the contract, he now seeks to repudiate it. *147by invoking the statute of frauds. It seems to me it would be a fraud upon the dead as well as the living to permit him to do so.’ No offer is made in the petition to return to the personal representative of the deceased (who is a party to the suit) the money paid on the contract. A tender was made at the argument in this court, which was too late to be effectual. Mrs. Erb disposed of her property and died with the knowledge that plaintiff had accepted the benefit of the contract by the receipt of the money paid him thereunder. She cannot change this disposition, and the other party should not be permitted to do so. The money was paid plaintiff in lieu of his interest in the real estate, and its acceptance and retention bars him in equity. Even if the contract were wholly invalid, which we do not decide, under these circumstances, the plaintiff is estopped to allege its invalidity.” This holding was cited with approval in Eberhart v. Rath, 89 Kan. 329. We believe these cases to be controlling in the case at bar.
It will be borne in mind that there is no evidence in the record showing a rescission of the contract and tender of the benefits received under it. In fact, the appellee by her cross-appeal is still claiming the funds obtained as a part consideration for the contract. In my opinion the appellee is estopped from claiming the antenuptial contract to be null and void.
Under the evidence and circumstances of this case, I can perceive no reasons of public policy why this contract should not be enforced. Public policy almost demands that it should. The court in Stilley v. Folger, 14 Ohio, 610, in discussing a like case, said: “Antenuptial contracts have long been regarded as within the policy of the law, both at Westminster and in the United States. They are in favor of marriage and tend to promote domestic happiness, by removing one of the frequent causes of family disputes, contentions about property, and especially allowances to the wife. Indeed we think it may be considered as well settled, at this day, that almost any bona fide and reasonable agreement, made before marriage, to secure the wife in the enjoyment either of her own separate property, or *148a portion of that of her husband, whether during the coverture or after his death, will be carried into execution in a court of chancery. Though, for many purposes, by the marriage, the legal existence of the wife is merged in that of her husband, the law recognizes her legal and separate identity and her separate rights; and she may preserve the one and enforce the other, in contracts of this character.” The Illinois court, in the case of McGee v. McGee, 91 Ill. 548, stated the situation in the following language: “The contract, in our judgment, is a reasonable one. It is one that persons advanced in life could, with great propriety, make, and especially where the parties have previously been married, and where there may be children by both marriages, among whom controversies as to property may arise after the death of the parents. Such agreements are forbidden by no considerations of public policy, and there can be no reason why equity will not lend its aid to compel the surviving party to abide the contract. Our opinion is, the fair construction of the ante-nuptial agreement is, that it intercepts dower of the widow, and may be set up as an effectual bar to her demand for dower in the lands of which her husband died seised.” Both of the above cases were cited with approval by this court in Rieger v. Schaible, 81 Neb. 33. In my opinion, the reasoning contained in these authorities sustains the contentions of the appellants in the case at bar.
For the reasons herein stated, the antenuptial contract set out in the majority opinion should be enforced. If this contract cannot be upheld after considering all the facts and circumstances of the case, section 30-106, Comp. St. 1929, might as well not have been written; it has become ineffective by judicial rules and the will of the legislature has been defeated.
Rose, J., concurs in the above dissenting opinion.